ON a question, referred to the court by one of the judges of the court of common pleas of Madison county, as to the sufficiency of the following affidavit of a creditor of an insolvent debtor, to wit, “ Madison county, ss. J. S. of, &c, maketh oath, that the sum of 223 dollars, subscribed to the petition of E. C. an insolvent debtor, hereunto annexed, is justly due to this deponent from the said insolvent, on a-note of hand given by the said E. C. to this deponent, on a settlement of accounts between usThe Court said, that the affidavit was insufficient. That the nature of the account on which the settlement took place, or the general ground of indebtedness, ought to be set forth in the affidavit.
END OF JANUARY TERM.
*185CASES ARGUED AND DETERMINED IN THE SUPREME COURT OF JUDICATURE * OF THE STATE OF NEW-YORK, IN MAY TERM, 1818, IN THE FORTY-SECOND YEAR OF OUR INDEPENDENCE.